Citation Nr: 0804242	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-39 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation 
bilateral hearing loss, including restoration of a previously 
assigned 10 percent disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1961 to June 1967 
and from August 1968 to June 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  (Custody of this case was subsequently transferred 
to the VARO in North Little Rock, Arkansas.)  The April 2005 
rating decision reduced a 10 percent rating assigned for 
bilateral hearing loss to a noncompensable disability 
evaluation.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran offered testimony at his hearing before 
the BVA that his hearing loss had increased in severity since 
his February 2005 VA examination.  Transcript at 9.  Also, 
the Board observes that the February 2005 VA examination 
report does not address the functional effects caused by the 
veteran's hearing loss.  The United States Court of Appeals 
for Veterans Claims (Court) has advised that "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  Under these 
circumstances, the Board believes that the veteran should be 
afforded an additional VA examination.

In addition, the Board observes that the Court has recently 
provided addition guidance of the content of the notice that 
is required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008).  In that decision, the 
Court stated that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, No. 05-355, Slip op at 5-6.

Additionally, the Court reiterated the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court went on to explain that as with proper 
notice for an initial disability rating and consistent with 
the statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

It is not clear at this point whether the notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) provided to 
the veteran in this case satisfies the guidance provided by 
the Court in the Vazquez-Flores case.  However, since this 
case is being returned to for additional evidentiary 
development, this matter can be addressed prior to final 
appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's recent 
guidance in the case of Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008) in connection with his current 
claim.  

2.  The veteran should be afforded an 
audiology examination to determine the 
severity and manifestation of his hearing 
loss and the functional effects caused by 
the his hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claim file.  In 
addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the hearing 
disability in his or her final report.  
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

